OPINION — AG — ** CHATTEL MORTGAGE COMAKER OF NOTE ** QUESTION:  WHERE A PARTY SIGNS A NOTE AS COMAKER (COSIGNER — COSIGNER) TO ENABLE THE DEFENDANT TO PURCHASE AN AUTOMOBILE, THE NOTE BEING COVERED BY A CHATTEL MORTGAGE ON SAID AUTOMOBILE, THE SAID COMAKER BEING CALLED TO MAKE GOOD THE NOTE BECAUSE OF DEFAULT PAYMENT BY THE ALLEGED DEFENDANT, MAY THE COMAKER BE THE PROSECUTING WITNESS FOR THE TAKING OF SAID MORTGAGE PROPERTY FROM THIS COUNTY AND SALE OF SAME IN MUSKOGEE (FROM WASHINGTON COUNTY), THIS PARTY NOT BEING THE HOLDER OF THE MORTGAGE AT SUCH TIME. — SEE OPINION CITE: 21 O.S. 1834 [21-1834], 22 O.S. 303 [22-303] (SAM H. LATTIMORE)